          Case 1:13-cr-00271-LTS Document 1040 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                       SEALING ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received the Government’s letter, dated December 16, 2020

(Docket Entry No. 1039), attaching Defendant’s 2020 BOP medical records, which the

Government seeks to file under seal.

                 The Court grants the Government’s request to file the medical records attached to

its December 16, 2020, letter under seal. The Government shall file the unredacted original

records under seal, with a copy of this Order, in compliance with the Sealed Records Filing

Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed.

                 The Clerk of Court is respectfully directed to mail a copy of this Order to Mr.

Nero at the below addresses.

        SO ORDERED.

Dated: New York, New York
       December 22, 2020

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge
Copies to be mailed to:




NERO - ORD RE DEC 16 2020 GOVT LTR.DOCX                    VERSION DECEMBER 22, 2020                 1
        Case 1:13-cr-00271-LTS Document 1040 Filed 12/22/20 Page 2 of 2




Alshaquen Nero
Reg. No. 05861-748
USP Canaan
U.S. Penitentiary
P.O. Box 200
Waymart, PA 18472

Alshaquen Nero
Reg. No. 05861-748
USP Canaan
U.S. Penitentiary
Smart Communications
P.O. Box 30
Pinellas Park, FL 33781




NERO - ORD RE DEC 16 2020 GOVT LTR.DOCX   VERSION DECEMBER 22, 2020       2
